Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: , S.C.A., GREECE (PUBL) SWEDEN tate Street Bank GmbH unich ermany 'IVOIRE S.A. 'IVOIRE (MALAYSIA) BERHAD (PUBL) SWEDEN , N.A. (PUBL) (TAIWAN) LIMITED (THAI) PUBLIC COMPANY LIMITED , A.S. (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UNITED KINGDOM BRANCH , N.A. (VIETNAM) LIMITED (AS A DELEGATE OF STANDARD BANK OF SOUTH AFRICA LIMITED
